Citation Nr: 0911807	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  05-19 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1987 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
that denied service connection for Parkinson's disease. 

In February 2007, the Veteran testified during a video 
conference hearing before the undersigned member of the 
Board.  A transcript of the hearing is in the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2007, the Board remanded the case for further 
development to include contacting the Veteran to obtain 
information on all medical care providers who treated the 
Veteran for Parkinson's disease since October 2005, and 
securing these records, as well as affording the Veteran a VA 
examination.

While the record shows that a VA medical opinion was 
obtained, the Veteran was not examined.  As the VA 
examination was not conducted as directed by the Board, and 
as a remand by the Board confers on the Veteran, as a matter 
of law, the right to compliance with the remand directive, 
and as there is a duty to ensure compliance with the terms of 
the remand, further evidentiary development is needed.  
Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the evidence of record shows that the Veteran 
has received disability benefits from the Social Security 
Administration (SSA).  It is appears that the benefits were 
granted, in pertinent part, for Parkinson's disease.  The SSA 
records are not in the claims file.  Murincsak v. Derwinski, 
2 Vet. App. 363, 373 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the Social 
Security Administration relating to the 
Veteran's disability determination, 
including associated medical reports.  Any 
negative search results should be noted in 
the claims folder and communicated to the 
Veteran.

2.  Contact the Veteran to obtain names 
and addresses of all medical care 
providers who treated the Veteran for 
Parkinson's disease, since October 2005.  
After securing the necessary release, 
obtain these records.  Any negative search 
results should be noted in the claims 
folder and communicated to the Veteran.

3.  Schedule the Veteran for a VA 
examination by a neurologist.  The claims 
folder must be made available to the 
examiner for review.  Any medically 
indicated special tests should be 
accomplished.

The examiner should respond to the 
following questions:  

a) what is the diagnosis, or diagnoses, 
of all current neurological 
disorder(s)/abnormality;  

b) is it at least as likely as not that 
any currently diagnosed neurological 
disability, to include Parkinson's 
disease, was first manifest in service 
and/or is causally related to event(s) 
in service, to include possible in-
service exposure to very low levels of 
chemical warfare agents in 1991, and of 
exposure to oil smoke and radiation, as 
reported by the Veteran; and  

c) are there any objective 
manifestations of a neurological 
disorder that are not attributable to a 
known clinical diagnosis?

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

4.  After the above development has been 
completed, adjudicate the claim.  If any 
determination remains adverse to the 
Veteran, furnish the Veteran a 
supplemental statement of the case and 
return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
	
